Title: From Jacob W. Watson to John Quincy Adams, 11 September 1821
From: Watson, Jacob W.
To: Adams, John Quincy


				
					Sir
					Princeton Sept. 11th: 1821
				
				The Citizens of Princeton, having been informed of your intended visit to that place, embrace this opportunity of manifesting their respect for your person and Character and their gratitude for your distinguished Services in the responsible stations to which you have been called, by meeting you on this occasion to express to you the assurance of a cordial welcome—We rejoice in this opportunity of testifying our respect for a distinguished Son of Massachusetts,  a Son of our highly respected and honorable President Adams—We congratulate you Sir on the happy & honourable termination of the various important negociations in which you have been engaged, both while abroad and at home, particularly of that one by which an important territory has been added to our Country in the happy and prosperous state of our nation, in the promotion of which you have been So greatly instrumental—and in the universal confidence in and respect which is had for your moral and political CharacterWe Sincerely express to you our best wishes for your happiness and your Success in the stations to which you may yet be called by your Country, and that in the eve of Life, you may be blessed with the peace, and respect, and dignity which are enjoyed by your illustrious & venerable FatherSir, We are ready, if it is your pleasure, to conduct you to Princeton—
				
					Jacob W, WatsonChairman of Committee
				
				
			